Title: To James Madison from Daniel Parker, 5 August 1816
From: Parker, Daniel
To: Madison, James


        
          Sir,
          Adjt. & Inspr. Genls. office 5t. Augst. 1816.
        
        I am of the opinion that the within protest should be made to the court martial and that the subject is properly within its jurisdiction. I have therefore sent a copy to Major Genl. Scott the President of the Court & as Major Genl Gaines will probably be at New York before a letter could reach him elsewhere—I have not answered his letter. all the papers relative to the charges & trial were sent to the Judge Advocate by order of the Secretary of War.
        Genl. Scott has advised me that he shall order the Judge Advocate to New York immediately. I have the honour to be Yrs Ect
      